DETAILED ACTION
Double Patenting
Applicant filed a Terminal Disclaimer on February 24, 2022, which overcomes the previous Double Patenting issues made of record in the Non-Final Rejection mailed on November 24, 2021. Therefore, the provisional Double Patenting rejections have been withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The filed Terminal Disclaimer obviates the previous Double Patenting issues. Moreover, the prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as recited in at least claims 1, 8 and 15. At best, the closest prior art references are Fraser, Jr. et al. (US 6058727 A), herein Fraser; Ko et al. (US 8789382 B2), herein Ko; Ross (US 2966043 A); Hong (US 20200116402 A1); Ives (US 20010023594 A1); Xie et al. (US 20160334143 A1), herein Xie; and Hinde et al. (US 9377236 B2), herein Hinde.
Regarding Fraser, the prior art teaches a high side heat exchanger (16), a first compressor (12), a first low side heat exchanger (22), a first accumulator (18), a second accumulator (14), a first valve (20) and a second valve (34). However, Fraser does not teach a flash tank, a third valve, a second compressor, a vessel, nor the three operating modes as recited in the claims.
Regarding Ko, the prior art teaches a high side heat exchanger (20), a flash tank (51), a first low side heat exchanger (70), a first valve (30), a second valve (53), and a third valve (40). However, Ko fails to teach a first or second accumulator, a second compressor, a vessel, or the three operating modes as recited in the claims.

Regarding Hong, the prior art teaches a high side heat exchanger (120), a first low side heat exchanger (160), a first accumulator (150), a first compressor (100), a second accumulator (105), a first valve (131), a second valve (133), and a third valve (147). However, Hong fails to teach a flash tank, a second compressor, a vessel, or the three operating modes recited in the claims.
Regarding Ives, the prior art teaches a high side heat exchanger (5), a flash tank (6), a first low side heat exchanger (3), a first and second accumulator (1 and 7), a first compressor (4), a second compressor (12), a first valve (one of 19), a second valve (the other of 19), and a third valve (one of 20). However, Ives fails to teach a vessel, or the three operating modes as recited in the claims.
Regarding Xie, the prior art teaches a high side heat exchanger (5), a flash tank (6), a first low side heat exchanger (37), a first accumulator (12), a first compressor (1), a second compressor (32), a second accumulator (2), a first valve (4), a second valve (8), a third valve (16), and a vessel (9). However, Xie fails to teach the three operating modes as recited in the claims.
Regarding Hinde, the prior art teaches a high side heat exchanger (2), a flash tank (4), a first low side heat exchanger (7 or 12), a first compressor (20), a second compressor (1), a first valve (10), a second valve (11) and a third valve (18). However, Hinde fails to teach a first accumulator, a second accumulator, a vessel, or the three operating modes as recited in the claims.

Moreover, although one of ordinary skill in the art could consider relying on an “obvious to try” rationale1 for changing the configuration and/or operation of the valves and related components to arrive at the claimed invention, the reliance on said rationale is admonished2 by the fact that what would be obvious is to vary all possible parameters or try each of numerous possible choices (e.g. choosing different types and/or configurations of valves and conduits relative to each other) until one possibly arrived at a successful result, since the prior art does not give any explicit indication of which parameters are critical, nor any direction as to which of many possible choices is likely to be successful. 
It should also be noted that the intended purpose and operating principles of each of the aforementioned references require the specific arrangement of the valves and components as disclosed and described therein. One of ordinary skill in the art would recognize that any modifications to the prior art references to arrive at the claimed invention would be based on improper hindsight, and would render the prior art references inoperable for their intended purpose. Assuming arguendo, rearranging and/or replacing the valves of the aforementioned prior art references would change the principles of operation thereof, since it would require completely prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 

/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2143 (I) (E).
        2 Id., at § 2145 (X) (B).